Case 1:18-cv-08128-JPC Document 63 Filed 05/13/19 Page 1 of 10
Case 1:18-cv-08128-JPC Document 63 Filed 05/13/19 Page 2 of 10
Case 1:18-cv-08128-JPC Document 63 Filed 05/13/19 Page 3 of 10




                 8
Case 1:18-cv-08128-JPC Document 63 Filed 05/13/19 Page 4 of 10
Case 1:18-cv-08128-JPC Document 63 Filed 05/13/19 Page 5 of 10
Case 1:18-cv-08128-JPC Document 63 Filed 05/13/19 Page 6 of 10
Case 1:18-cv-08128-JPC Document 63 Filed 05/13/19 Page 7 of 10
Case 1:18-cv-08128-JPC Document 63 Filed 05/13/19 Page 8 of 10
Case 1:18-cv-08128-JPC Document 63 Filed 05/13/19 Page 9 of 10
Case 1:18-cv-08128-JPC Document 63 Filed 05/13/19 Page 10 of 10
